(Por la corte, a propuesta del Juez Asociado Sr. Aldrey.)
Por cuanto, el 18 de octubre de 1929 interpuso Freiría Hermanos & Co. apelación contra resolución dictada después de sentencia en el pleito de tercería de Antonia Hernández:
Por cuanto, el 9 de diciembre de 1929 la corte concedió a la apelante una prórroga de veinte días para radicar una exposición del caso para su apelación, sin que desde entonces haya hecho otra gestión para perfeccionar su recurso:
Por cuanto, la tercerista Antonia Hernández Curbelo nos pide que desestimemos esa apelación por estar abandonada:
Por cuanto, la aiielante Freiría Hermanos & Co. se limita en su oposición a esa moción a manifestar que el asunto objeto de la apela-ción ha sido transigido:
Por tanto, se desestima la mencionada apelación por haber sido abandonada por la parte apelante.
los siguientes casos fueron también desestimados por el funda-mento expresado en el inciso (c) SUPRA:
Nos. 5917, 5916, 5546, 5927, 5931, 5944, 5945, 5805, 5694, 5630, 5660, 5717, 5842, 5670, 5960, 5983, 5978, 5971, 5977, 6005, 6023,' 6033, 6036, 6110, 6086, 6115, 6122, 6123, 6124,